DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 10/18/21.
3.    Claims 1, 16 and 25 has been amended. Claims 1 - 12, 14 - 23, 25 – 28 and 30 - 33 are pending.

	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1 - 12, 14 - 23, 25 – 28 and 30 - 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
6.	Regarding independent claims 1, 16 and 25, the claims include new amended limitations of “said portable device including a position module…to provide position data indicative that the image of the user was captured at a position proximate the first geographic location”. The specifications does not support for the claimed position data indicative. 
The specifications only provided support for the following: “Information from different devices can be used by the Position 15Module to calculate the position of the portable device. These modules include a magnetometer, an accelerometer, a gyroscope, a GPS, and a compass. Additionally, the Position Module can analyze sound or image data captured with the cameras and the microphone to calculate the position“ (paragraph 90).
7.	Dependent claims 2, 11, 14, 15, 17 – 23, 26 – 28 and 30 – 33 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) because its dependency to independent claims 1, 16 and 25. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1 - 12, 14 - 23, 25 – 28 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sprogis (US 20030144047) and in view of Rosenberg (US 20060223635) and in view of ROH (US 20110058053) and further in view of Mertens (US 20090176544).
11	Regarding claims 1, 16 and 25, Sprogis discloses a method for processing operations of a game to be played via a portable device (i.e. wireless communication device (10)), the method comprising (abstract and paragraph 23): 
selecting geographic locations of a real world where a user can complete game-related tasks (paragraph 23);
assigning a first game-related task to a first geographic location in the real world (paragraph 23 and 27; i.e. the task of reaching the geographic location/the location of the next clue); 
establishing a connection with the portable device (paragraph 23); 
receiving global positioning system (GPS) data from the portable device, the GPS data providing a geographic position of the portable device (paragraph 23; The players' location positioning receivers (11) determine player locations which are transmitted back to the gamemaster by the players' wireless communication devices (14)); 
determining, based on the GPS data, that the portable device is within a proximity of the first geographic location (paragraph 23; The gamemaster determines the next clue to be given to a particular player based upon the player's location); 
sending, to the portable device via the connection, the first game-related task assigned to the first geographic location (i.e. the location (i.e. first intermediary destination point) wherein the player is required to solve puzzles or other clues before receiving additional clues), the game-related task is designed to detect actions taken via one or more interactions using the portable device (i.e. player’s wireless communications device) when completing complete the first game-related task (i.e. the task of solve puzzles or other clues) (paragraph 23 and 33; players can be required to solve puzzles or other clues and transmit the correct answer back to the gamemaster before receiving additional clues); 
and receiving, from the portable device, data that indicates that interaction required for completing/obtaining the first game-related task has occurred (abstract and paragraph 33).
Sprogis fails to explicitly disclose the following limitation:
(the portable device) provides an in-game item usable for completing at least part of the game.  
and provides data for enabling progress in the game when played via a computer system that is separate from the portable device.
Rosenberg teaches a portable device provides an in-game item (i.e. game points) usable for completing at least part of the game (paragraphs 120, 121 and 128).  
Rosenberg teaches provides data for enabling progress in the game (i.e. communicate game progress/progress data (i.e. the game progress/progress data described in paragraph 98) from the portable device to the stationary gaming console and vice versa) when played via a computer system (I.e. a stationary gaming console that is connected to a TV) that is separate from the portable device (paragraphs 62 and 98).
	It would have been obvious for one skilled in the art at the time of the invention to have modified Sprogis in view of Rosenberg to include the aforementioned method in order to provide a gaming system combining the benefits of computer generated displayed content upon a portable gaming system with real-world off-screen activities such that a player who is playing a game is actively moving about a real physical space as part of the gaming experience (as described by Rosenberg, paragraph 6).
The combination of Sprogis and Rosenberg fail to teach the following limitation:
capturing two or more images simultaneously using a front camera and a back camera of the portable device for producing a composite image at the first geographic location using the portable device,

ROH teaches:
capturing two or more images simultaneously using a front camera and a back camera of the portable device for producing a composite image at the first geographic location (i.e. the geographic location of the photographer/user described in paragraph 34 or the geographic location taught by the combination of Sprogis and Rosenberg) using the portable device (paragraphs 34 and 74; the mobile terminal operates the first camera 110 and the second camera 120 in parallel with each other to simultaneously take multiple photographs in front of and/or at the back of the mobile terminal and thus acquires multiple types of images. Then, the photographer may compose the multiple images to check, through a single image, the appearance of the multiple images, and may send the image to others),
said two or more images includes an image of the user captured by the front camera (i.e. an auxiliary camera disposed on a front surface of the mobile terminal to be used for taking a photograph of a user) of the portable device at the first geographic location and an image of the first geographic location (i.e. a geographic location of the photographer/user described in paragraph 34, wherein the geographic location is associated with the rear surface of the mobile terminal or the geographic location taught by taught by the combination of Sprogis and Rosenberg) captured by the back camera (i.e. a high-definition main camera paragraphs 34 and 74); 
	Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination of Sprogis and Rosenberg in view of ROH to include the aforementioned method in order to achieve the predictable result of capturing additional game/gaming data/image (i.e. via a composed image captured substantially simultaneously using a front camera and a back camera of the portable device).
The combination of Sprogis, Rosenberg and ROH fail to teach the following limitation:
said portable device including a position module for analyzing the image of the user captured by the front camera to provide position data indicative that the image of the user was captured at a position proximate the first geographic location
Mertens teaches:
said portable device (i.e. part 101 and 105) including a position module (i.e. trajectory mapping unit 105) for analyzing the image of the user captured by the front camera (part 150) to provide position data indicative (i.e. an indicator "player nearby") that the image of the user was captured at a position proximate the first geographic location (i.e. location/area the room shown in FIG. 1) (FIG. 1 and paragraphs 30, 33 and 36; paragraph 36 teaches the actions of players will often by detected and transmitted directly to the game controller (e.g. information from the camera, the images itself or already pre-processed information being transmitted), but this may also go via the 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination of Sprogis, Rosenberg and ROH in view of 
Mertens to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
           Regarding claim 16, in addition to the limitations described above, Sprogis also discloses that the method described in claim 1 is performed by a server (i.e. part 12) (FIG. 1 and paragraph 23)
	Regarding claims 16 and 25, in addition to the limitations described above, Rosenberg also teaches the game-related task is designed to detect actions taken via one or more interactions using  the portable device to display obtaining a first in-game item (i.e. a treasure/a cube of gold) (paragraphs 117 and 128).
13.	Regarding claim 2 , Rosenberg also teaches the interaction required for completing the first game-related task includes interaction with the in-game item on a screen of the portable device at or proximate to the first geographic location (paragraph 128). 
 14.	Regarding claim 3, Rosenberg also teach the interaction required for completing the first game-related task further includes capturing a shape of the in-game item via the portable device (paragraphs 128 and 135). 

15.	Regarding claim 5, Sprogis discloses the first geographic location is either a same geographic location as the second geographic location or a different geographic location (paragraph 22, 23 and 36). 
16.	Regarding claim 6, Sprogis discloses receiving data from the portable device indicative that the second game-related task has been completed; and providing points toward advancing in the game (paragraph 22, 23 and 36).  
17.	Regarding claim 7, Sprogis discloses the in-game item is configured for interaction via a screen of the portable device, the interaction via the screen includes detecting gestures upon the screen (paragraph 22, 23 and 36). 
18.	Regarding claim 8, Sprogis discloses the interaction required for completing the second game-related task includes capturing images with a video camera (paragraphs 22, 23 and 36). 
19.	Regarding claim 9, Sprogis discloses assigning a third game-related task to a third geographic location in the real world; determining that the portable device is at or proximate to the third geographic location; sending, to the portable device via the connection or the other connection the third game-related task when the portable device is determined to be at or proximate to the third geographic location; and wherein the 
20.	  Regarding claim 10, Sprogis discloses the third game-related task is completed at different times by the user or other users of the one or more other portable devices (paragraphs 22, 23 and 36).
21.	Regarding claim 11, Sprogis discloses identifying that the user is associated with a team, the team including another user that is enabled for interaction with the game (paragraphs 22, 23 and 36). 
22.	Regarding claims 12 and 23, Rosenberg teaches that the team enables team play within the mobile game, or wherein the team enables team play to complete one or more of the game-related tasks (paragraphs 84 and 128). 
23.	Regarding claim 14, Sprogis discloses assigning a third game-related task to a third geographic location in the real world; determining that the portable device is at or proximate to the third geographic location; sending, to the portable device via the connection or the other connection the third game-related task when the portable device is determined to be at or proximate to the third geographic location; and wherein the third game related task is configured to enable use of the portable device to compete during interaction of the third game-related task with one or more other portable devices associated with one or more other users that are linked or synchronized together simultaneously for completing game-related tasks in the game (paragraphs 22, 23 and 36).  

25.	 Regarding claim 17, Sprogis discloses assigning, by the server, a second game-related task to a second geographic location in the real world; and sending, by the server to the portable device via the wireless connection or another wireless connection, the second game-related task, the first in-game item being usable to complete the second game-related task when the portable device is determined to be at the second geographic location, wherein completing the second game-related task obtains a second in-game item usable for completing at least another part of the mobile game ( paragraphs 22, 23 and 36).  
26.	Regarding claim 18, Sprogis discloses assigning, by the server, a third game-related task to a third geographic location in the real world; determining, by the server, that the portable device is at the third geographic location; sending, by the server to the portable device via the wireless connection or the other wireless connection the third game-related task when the portable device is determined to be at the third geographic location; and wherein the third game-related task is defines a competition to be completed by the user of the portable device to obtain points in the mobile game (paragraphs 22, 23 and 36).  
27.	Regarding claim 19, Sprogis discloses the interaction in the mobile game includes interfacing with a screen of the portable device (paragraphs 22, 23 and 36). 
28.	Regarding claim 20, Sprogis discloses the interaction is via a screen responsive to touch-sensitive input or gestures (paragraphs 22, 23 and 36). 

30.	Regarding claim 22, Sprogis discloses identifying that the user of the portable device is associated with a team, the team including another user that is enabled for interaction with the mobile game (paragraphs 22, 23 and 36).
31.	Regarding claim 26, Sprogis discloses instructions for assigning a second game-related task to a second geographic location in the real world; and program instructions for sending to the portable device via the wireless connection or another wireless connection, the second game-related task, the first in- game item being usable to complete the second game-related task when the portable device is determined to be at the second geographic location, wherein completing the second game-related task obtains a second in-game item usable for completing at least another part of the mobile game (paragraphs 22, 23 and 36).
32.	Regarding claim 27, Sprogis discloses program instructions for assigning a third game-related task to a third geographic location in the real world; program instructions for determining that the portable device is at the third geographic location; and program instructions for sending to the portable device via the wireless connection or the other wireless connection the third game-related task when the portable device is determined to be at the third geographic location, wherein the third game-related task is defines a competition to be completed by the user of the portable device to obtain points in the mobile game (paragraphs 22, 23 and 36).  

34.	Regarding claim 30, Sprogis discloses the interaction is via the screen responsive to touch-sensitive input or gestures (paragraphs 22, 23 and 36).  
35.	Claims 31 - 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sprogis (US 20030144047), Rosenberg (US 20060223635) and ROH (US 20110058053) and in view of Mertens (US 20090176544)and further in view of Hiruta (US 20070054716)
36.	Regarding claims 31 – 33, Rosenberg teaches that the computer system that is separate from the portable device is a game console system (paragraph 62; a stationary gaming console that is connected to a TV).
	The combination of Sprogis, Rosenberg, ROH and Mertens fail to explicitly disclose the following limitations: 
the game console system that is connected to a game server
the game server further providing for operations of processing the method for communicating with the portable device (further providing for instructions for communicating with the portable device).
Hiruta teaches:
the game console system (i.e. part 200b or 200c) that is connected to a game server (i.e. part 100) (paragraph 97 and FIG. 1)
the game server further providing for operations of processing the method for communicating with the portable device (further providing for instructions for communicating with the portable device) (paragraph 97; the game server 100 and the plurality of game consoles 200 are connected via a network (communication network)).
It would have been obvious for one skilled in the art at the time of the invention to have modified the combination of Sprogis, Rosenberg, ROH and Mertens  in view of Hiruta to include the aforementioned method in order to achieve the predictable result of improved gaming data security.

Response to Arguments
 37.	Regarding claims 1 - 12, 14 - 23, 25 – 28 and 30 – 33, the applicant argues that the combination Sprogis, Rosenberg and ROH fails to teach the newly amended limitations of the claims (Remarks, pages 13 - 16).
	The examiner agrees. However, the new rejections of Sprogis, Rosenberg, ROH  and Mertens teach the newly amended limitations of claims 1 - 12, 14 - 23, 25 – 28 and 30 – 33 (see rejections above for details).

Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715